0:21-cv-02090-JMC   Date Filed 07/14/21   Entry Number 1-1   Page 1 of 13




             Exhibit A
            Circuit Court
             Documents
      Third Amended
   Summons & Complaint
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 2 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 3 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 4 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 5 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 6 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 7 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 8 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 9 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 10 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 11 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 12 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
                      ELECTRONICALLY FILED - 2021 Jun 14 10:26 AM - YORK - COMMON PLEAS - CASE#2020CP4600300
Page 13 of 13
Entry Number 1-1
Date Filed 07/14/21
0:21-cv-02090-JMC
